 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 463 
In the House of Representatives, U. S.,

May 21, 2009
 
RESOLUTION 
Providing for consideration of the conference report to accompany the bill (S. 454) to improve the organization and procedures of the Department of Defense for the acquisition of major weapon systems, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider the conference report to accompany the bill (S. 454) to improve the organization and procedures of the Department of Defense for the acquisition of major weapon systems, and for other purposes.  All points of order against the conference report and against its consideration are waived.  The conference report shall be considered as read. 
2.The Chair may postpone further consideration of the conference report to such time as may be designated by the Speaker. 
 
Lorraine C. Miller,Clerk.
